Citation Nr: 1418298	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus, for accrued benefits purposes.

2.  Entitlement to service connection for claimed bilateral hearing loss, for accrued benefits purposes.  

3.  Entitlement to service connection for a claimed back disorder, for accrued benefits purposes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.  

The Veteran died in December 2012.  The appellant is his daughter and substitute claimant in this case.  

In May 2012, a hearing was held at the RO before the undersigned Veterans Law Judge (VLJ).  At that time, the Veteran was unable to attend the hearing due to medical issues.  His daughter provided testimony on his behalf.  

Thereafter, also in May 2012, the Board issued a decision denying the claims of service connection for tinnitus, bilateral hearing loss and a low back disorder.  

This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the parties filed a Joint Motion for Remand, which was granted.  

In January 2013, the Court received notice of the Veteran's death.  In April 2013, the Court granted the appellant's request for substitution.  See 38 U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2013).  

In July 2013, the Board remanded the appeal for development consistent with the Joint Motion.  The case has since returned to the Board for the purpose of appellate disposition. 

The VBMS and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to tinnitus, a hearing loss, or a back disorder in service or for many years thereafter.  

2.  The Veteran is not shown to have experienced tinnitus that was causally linked to noise exposure or another event or incident of his active service.  

3.  The Veteran is not shown to have had a bilateral hearing loss disability that was causally linked to noise exposure or another event or incident of his period of active service.

4.  The Veteran is shown to have had a lumbar spine disability that was due to an injury or other event or incident of his period of active service.  


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the Veteran did not have a disability manifested by tinnitus due to disease or injury that was incurred in or aggravated by active service for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  For accrued benefits purposes, the Veteran did not have a bilateral hearing loss disability due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  For accrued benefits purposes, the Veteran's back disability was not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 5121, 5121A; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the Joint Motion, the parties agreed that the Board erred because the duty to assist was not fully complied with and because the Board did not ensure compliance with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010).

Specifically, the parties agreed that a remand was necessary to obtain Social Security Administration (SSA) records.  Regarding the Board's duty to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked," see Bryant, the Joint Motion indicates that efforts should be made to obtain identified records.  Specifically, private medical records from Dr. T. and St. Anne's Pain Center.  

On review, the Board finds that the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By letters dated in November 2008 and August 2013, VA provided notification of the information and evidence needed to substantiate a claim, to include notice of what evidence the claimant was responsible for providing, and of the evidence that VA would attempt to obtain.  

These letters also provided notice as to how disability ratings and effective dates were assigned.  The claims were most recently readjudicated in a January 2014 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and the Veteran's DD Form 214.   Additional service personnel records are apparently fire-related.  

The Board acknowledges that in cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The claims folder also contains private medical records identified by the appellant.  Specifically, the records from Dr. M. T. and from St. Anne's Pain Center have been obtained.  The appellant has not identified any additional records that need to be obtained.  
In August 2013, the RO requested SSA records.  The response received from SSA indicates that such records do not exist and further efforts to obtain them would be futile.  It was noted that there were no medical records and that the Veteran did not file for disability benefits.  In October 2013, the RO notified the appellant of the inability to obtain these records.  

The Board acknowledges that a medical opinion was not obtained to determine the nature and etiology of the claimed disorders.  As will be discussed, the evidence of record shows that the Veteran did not manifest a back disorder or any hearing loss or tinnitus while in service during World War II or until many years thereafter.  On review, the requirements for a VA opinion are not met.  See 38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  To the extent that the VLJ did not comply with 38 C.F.R. § 3.103 and Bryant, any error has been cured by the August 2013 VCAA letter and the receipt of the identified records.  


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic diseases of the nervous system, such as hearing loss, and arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); see 38 C.F.R. § 3.304(d) (2013). 

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
Tinnitus and Hearing Loss

At the recent hearing, the Veteran's daughter testified that she did not know what his occupational specialty was during service.  She later indicated that she thought he was one of the guys on Omaha Beach during the Normandy invasion.  He also reportedly served in Italy and Germany.  Post-service he was employed as a "jigger" and was responsible for dyeing material.  

The appellant further testified that he had an observable hearing loss for "years."  She added that he had not complained to her about hearing whistling in the ears or other high pitched noises.  The representative, however, noted that the Veteran had told him in the past that he had experienced whistling in the ears.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of ammunition handler.  He was noted to have participated in numerous battles and campaigns, to include Naples, Foggia, Rhineland, Rome, Arno, and Sicily.  He was also awarded the European-African-Middle Eastern Service Medal.  

The service treatment records are negative for any findings referable to tinnitus or hearing loss.  At the separation examination in October 1945, no ear abnormalities were noted, and his hearing was reported as being 15/15 on whispered voice testing in both ears.  

The private treatment records beginning in approximately May 2002 show complaints of decreased hearing and recurrent cerumen impaction.  Subsequent records documented the appellant's reports that the Veteran's hearing was getting worse.  

A May 2010 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was negative for complaints or findings of tinnitus or bilateral hearing loss.  

The Veteran's MOS and the circumstances of his service are consistent with the exposure to significant levels of noise and acoustic trauma.  Service connection, however, requires a current disability and a nexus between such disability and the noise exposure in service.  

The appellant is competent to describe the Veteran's hearing difficulties and medical evidence tends to show that he suffered from decreased hearing.  There is, however, no indication that he had a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

Regarding tinnitus, the only evidence suggesting such a disability appears to be the representative's lay statements that the Veteran had reported having "whistling in the ears."  

To the extent there is no showing of tinnitus in the medical record, the Board finds that there is no competent evidence to establish that the Veteran had tinnitus that could be linked to an event or incident of his period of active service. The Board has considered the lay statement of record, but finds it to have no evidentiary value for the purpose of establishing that the Veteran suffered from tinnitus prior to his death.  

As hearing loss was not noted in service, the chronicity and continuity of symptomatology rules of 38 C.F.R. § 3.303(b) are not for application.  See Walker.

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Back Disorder

At the hearing, the Veteran's daughter testified that he was suffering from a back disorder, although she did not know if he injured his back in the military or thereafter.  She recollected that he had back problems for "over 20 years."  


Significantly, the service treatment records are negative for complaints or findings referable to a back disorder.  On examination for separation in October 1945, no musculoskeletal defects were noted.  

The private medical records dated in August 1997 show that the Veteran was referred to the Pain Management Center for complaints of lower back pain.  He noticed the onset of this pain when he picked up something heavy about 2-3 years earlier.  The impression was that of probable degenerative arthritis of the spine with some evidence of facet joint arthritis/sacroiliac arthritis.  

The private records dated in September 2004 show the Veteran was treated for complaints of low back pain that radiated to his left hip.  The examiner noted that the Veteran had "degenerative disk disease likely, although [the examiner had not seen the MRI], consistent with his age and previous history."  He underwent a lumbar epidural steroid injection for lumbar radiculopathy.

A May 2010 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance noted a history of spinal stenosis and a slight increase in dorsal kyphosis.  

On review, overall, the evidence is against finding that any currently diagnosed low back disease had its clinical onset during service or was related to an injury or other event of his service during World War II.  

In making this determination, the Board acknowledges the representative's assertion that the Veteran might have suffered a low back injury as a result of carrying a lot of heavy weight as an ammunition bearer.  

The appellant, however, testified that the Veteran frequently spoke of his military service, but never related any stories of hurting his back.  The Board finds that the appellant's testimony, as the Veteran's daughter and primary caregiver, to be probative.  

Further, the actual medical evidence shown that the Veteran's low back pain began in the mid-1990's after he had lifted a heavy object.  See August 1997 Consultation from St. Anne's Hospital.   

In sum, there were no complaints of back problems during service or for many years thereafter and the record simply does not contain probative evidence, lay or otherwise, relating any current back disorder to military service or events therein.  

As back problems, to include arthritis, were not noted in service, the chronicity and continuity of symptomatology rules of 38 C.F.R. § 3.303(b) are not for application.  See Walker.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



ORDER

For accrued benefits purposes, service connection for tinnitus is denied.

For accrued benefits purposes, service connection for a bilateral hearing loss is denied.

For accrued benefits purposes, service connection for a back disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


